Citation Nr: 0206758	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  99-15 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.



REPRESENTATION

Appellant represented by:	The American Legion







INTRODUCTION

The veteran had active duty from May 1963 to May 1966, and he 
had later National Guard service.

This case came to the Board of Veterans' Appeals (Board) from 
a May 1999 RO decision that determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a back disability.  In a December 2000 
decision, the Board denied the application to reopen the 
claim for service connection for a back disability.  

The veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In an April 2001 joint motion, the 
parties (the veteran and the VA Secretary) requested that the 
Court vacate the December 2000 Board decision and remand the 
case for the Board to address the applicability of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 106-
475, 114 Stat. 2096 (Nov. 9, 2000).  By a May 2001 order, the 
Court granted the joint motion.  The case was subsequently 
returned to the Board.  In January 2002, the Board asked the 
veteran and his representative whether they wished to submit 
additional evidence and argument; in a January 2002 
statement, the veteran indicated he had no more evidence to 
submit; and in March 2002, his representative submitted 
additional written argument.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to reopen and substantiate a previously denied 
claim for service connection for a back disorder, and the 
evidence on this issue has been developed to the extent 
required. 

2.  A May 1989 Board decision denied service connection for a 
back disorder.  Evidence received since that Board decision 
is either cumulative or redundant of evidence previously 
considered, or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  With respect to the veteran's application to reopen a 
claim for service connection for a back disorder, the VA has 
complied with the notice and duty to assist requirements of 
the VCAA and related VA regulation.  38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).

2.  New and material evidence has not been submitted since 
the final May 1989 Board decision, and the claim for service 
connection for a back disorder is not reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran had active duty in the Army from May 1963 to May 
1966.  Service medical records from this period do not 
reflect a back disorder, and there is no medical evidence of 
a back disorder for many years after this period of service.

The veteran joined the National Guard in May 1982 and did not 
report a back disorder, nor was one found during a National 
Guard enlistment examination conducted that month.  A back 
disorder was not found during a routine May 1986 National 
Guard quadrennial examination.

The veteran had annual active duty for training (summer camp) 
with his National Guard unit from July 12 to 26, 1986.  There 
are no contemporaneous medical or personnel records, from 
this training period, referring to a back condition.

The veteran missed several National Guard drills beginning in 
November 1986.  In April or May 1987, he advised his unit 
that he missed drills due to a back injury he sustained 
during July 1986 annual training, and a line-of-duty 
investigation was initiated thereafter in 1987.

During 1987, the National Guard line-of-duty investigator 
obtained treatment records from the veteran's physician, Dr. 
Joseph Brook of Mountain State Family Practice.  According to 
those records, in April 1986 the veteran reported he used his 
back for a lot of heavy lifting and complained of pain.  The 
assessment was osteoarthritis and Feldene was prescribed.  
Subsequent records show bi-weekly allergy shots.  He received 
an injection on July 7, 1986, and on July 10, 1986 he 
reported knee pain.  Dr. Brook continued to treat the 
veteran, primarily for allergy, with the last entry made in 
July 1987.

In an August 1986 treatment record by Louis Ripley, M.D., it 
was noted the veteran reported a meniscectomy of the left 
knee eight years ago and of the right knee seven years ago, 
and gave a one-year history of increasing left knee pain.  He 
reported recent National Guard annual training and said that 
may have contributed to his symptoms.  He did not report a 
back injury or complain of back problems.

An October 1986 VA treatment record notes the veteran 
complained of pain in the left knee, left ankle, right elbow, 
and all joints of the fingers.  He did not report a back 
injury or complain of back problems.  He said he had been 
taking Feldene for arthritis and the assessment was 
arthralgias and possible degenerative joint disease or 
rheumatoid arthritis.

In a November 1986 treatment record by R.W. Sandell, D.C. 
(chiropractor), it was noted that the veteran reported a bad 
jar in a truck in July 1986.  He complained of pain in the 
right arm and shoulder and in the left leg, knee, and hip.  
X-rays of his spine showed a grade I spondylolisthesis of L5 
over S1.  Records of Dr. Sandell, dated from November 1986 to 
August 1987, reflect a series of spinal manipulations.  In a 
December 1986 report to the veteran's insurance carrier, Dr. 
Sandell said that the veteran no longer had leg pain but his 
back was symptomatic.  In a January 1997 letter, the doctor 
noted the veteran gave a history of developing back symptoms 
after a severe jar in a National Guard truck in July 1986.

Dr. Sandell referred the veteran to Dr. Ripley for 
consultation.  In a February 1987 record, Dr. Ripley noted 
the veteran complained of having back and left leg discomfort 
for several years, although the doctor commented that the 
veteran was not incapacitated when seen in August 1986.  The 
doctor reviewed the veteran's recent X-rays and noted a grade 
I spondylolisthesis of L5 over S1 with a bilateral pars 
defect.  After examination, he said that the veteran's major 
problem was mildly symptomatic spondylolisthesis.

At a March 1987 examination by William Merva, M.D., a 
neurologist, the veteran gave a five to six year history of 
low back pain, and reported a recent fall on the ice that 
also increased the back pain (it was noted he had an 
ecchymotic area over the left buttock and coccygeal area).  
The veteran also reported that a truck accident in the 
National Guard exacerbated the back pain.  X-rays showed mild 
L5-S1 intervertebral joint space narrowing with slight 
spondylolisthesis, and it was also noted that spondylolysis 
of the L5 pars interarticulares could not be ruled out.  
After examination, the doctor reported that the veteran's 
back and leg symptoms were most likely due to the 
spondylolisthesis of L5-S1, especially because of the recent 
history of trauma.

In a March 1987 letter to the veteran's employer, Dr. Sandell 
noted the veteran's contention, which the veteran conceded 
could not be proved, that his back was injured in a National 
Guard truck in July 1986. 

In April 1987, the veteran was hospitalized at Princeton 
Community Hospital and underwent myelography and a 
computerized tomography (CT) scan of the lumbar spine.  The 
CT scan showed spondylolisthesis of L5 over S1, due to 
bilateral spondylolysis of L5.  

In a July 1987 statement, the veteran reported that his 
doctor told him he possibly had a defect in his spine for 
some time.

In an August 1987 letter to the veteran's National Guard 
unit, Dr. Sandell included copies of his treatment records, 
dated from November 1986, as well as reports and records from 
other physicians.

The National Guard line-of-duty investigator gathered 
statements, made in 1987, from the veteran and several unit 
members.  The statements relate that, during the July 1986 
annual training, the veteran and another soldier were bounced 
around while riding in the back of a five-ton cargo truck 
that traveled over some rough terrain; when the truck 
stopped, the veteran and the other soldier got out and rode 
the rest of the way in a jeep; the veteran reported the 
incident to his section chief and said his back hurt; the 
veteran did not seek medical attention for back problems 
during the annual training period, but said he had pain 
medication which previously had been prescribed for 
arthritis; and the veteran continued to complain of back pain 
during the remainder of annual training.  In his statement, 
the veteran said that he sought medical treatment from his 
private doctor after annual training, but Dr. Brook's records 
show that he saw the veteran for allergy shots on various 
dates from late July 1986 to early November 1986, and the 
records did not show a report of a back injury or complaints 
of back problems.

In an August 1987 line-of-duty determination, the National 
Guard found that the veteran did not sustain a back 
disability in the line of duty during his July 1986 annual 
training.  The report noted the veteran's history of knee and 
back problems, a lack of treatment for a back injury at the 
time one allegedly occurred, and a lack of treatment for a 
back disorder during the several months subsequent to the 
alleged injury.

In August 1987, the veteran claimed service connection for 
residuals of a low back injury that he contended occurred 
during July 1986 annual training with the National Guard.

At a September 1987 VA examination, the veteran complained of 
back pain that he attributed to being jostled in the back of 
a truck during July 1986 annual training.  He said that after 
the annual training he had generalized body pain but did not 
have localized back pain until November 1986.  He said he 
quit his job in November 1986 due to pain in the back, hips, 
and left leg.  X-rays showed a spina bifida deformity at S1, 
bilateral defects in the pars interarticulares of L5, and 
grade I spondylolisthesis, but no evidence of acute bone 
trauma.  After examination, the diagnosis was spondylolysis 
of L5 with associated first degree spondylolisthesis of L5-
S1.

In a September 1987 letter to Dr. Sandell, Yogesh Chand, 
M.D., of Bluefield Orthopedics, reported that he had just 
examined the veteran and had reviewed X-rays, that showed 
grade I spondylolisthesis of L5 over S1, and myelography and 
CT studies, that showed bilateral degenerative facet joint 
disease at L5-S1.  His impression was that the veteran had 
mechanical back pain secondary to the spondylolisthesis and 
the degenerative changes at L5.

A November 1987 rating decision denied service connection for 
a back disorder, and the veteran appealed.

In a January 1988 orthopedic note, William Richardson, M.D. 
reported on his examination of the veteran and review of his 
treatment records.  He noted that the veteran related his 
symptoms to a July 1986 incident when he was jarred while 
riding in a truck.  The assessment was grade I 
spondylolisthesis of L5-S1 with mechanical back pain.

In a September 1988 letter, Dr. Chand described an 
examination that day of the veteran's knees and low back.  He 
referred to his examination of one year earlier and said that 
he had then diagnosed spondylolisthesis.  The diagnosis was 
grade II spondylolisthesis.

In a September 1988 letter, Dr. Sandell noted that several 
specialists had examined the veteran and agreed that he had 
low back instability due to a spinal defect.  He contended 
that the spinal defect had not been symptomatic until the 
veteran sustained a "soft tissue" injury in a July 1986 
accident.  He said it was his opinion that the veteran had 
chronic, post-traumatic, myofibrositis and fibrositis of the 
soft tissues, to possibly include the anterior and posterior 
longitudinal ligaments.

The veteran submitted a September 1988 letter from a friend 
to several of her acquaintances soliciting money on behalf of 
the veteran and his wife.  He also submitted a January 1989 
letter from a minister to the same effect.

In a May 1989 decision, the Board denied service-connection 
for a back disability which the veteran claimed to be the 
result of an injury during a July 1986 training period with 
the National Guard.  The Board held that the veteran's back 
condition did not originate during such training period, nor 
did antecedent back pathology increase in severity during 
such training period.  Evidence received since the May 1989 
Board decision is summarized below.

In July 1989, the veteran's representative submitted a claim 
for service connection for an unrelated disorder.  The RO 
obtained treatment records from Alexander McCausland, M.D., 
dated from 1979 to 1989 pertaining to the unrelated disorder.

Statements dated in February 1990, from the veteran and two 
fellow National Guardmen (who gave essentially the same 
statements during the 1987 National Guard line-of-duty 
investigation), again recount the veteran's claimed back 
injury during the July 1986 National Guard summer camp.

At a June 1991 examination for the Social Security 
Administration (SSA), the veteran gave a history of a 1986 
back injury while riding in the back of a National Guard 
truck.  In addition to the spondylolisthesis, X-rays showed 
scoliosis.  Diagnoses included degenerative joint disease of 
the lumbar spine and probable degenerative disc disease.

In September 1991, the veteran was treated for his low back 
condtion at the orthopedic clinic of Wake Forest University.

In a November 1991 letter, Jorge de la Piedra, M.D., reviewed 
the veteran's medical history including his claim that he 
injured his back in the National Guard in July 1986.  
Following examination, diagnoses included chronic, post-
traumatic low back syndrome superimposed on a lumbosacral 
joint made unstable by bilateral L5 spondylolysis and 
spondylolisthesis of L5 over S1.  In a letter dated two weeks 
later, Dr. de la Piedra discussed the risks of spinal 
surgery.

After a January 1992 VA examination, diagnoses included 
scoliosis and spondylolysis of L5 with spondylolisthesis of 
L5-S1.  At an August 1993 VA examination, diagnoses included 
L5 spondylolysis with L5-S1 spondylosistesis and degenerative 
disc disease; the veteran repeated a history of injuring his 
back while riding in a National Guard truck in July 1986.  
Numerous VA treatment records from the 1990s note the low 
back condition, and at times the veteran repeated a history 
of injuring his back while riding in a National Guard truck 
in July 1986.

At a June 1994 RO hearing on a claim for non-service-
connected pension, the veteran discussed various ailments 
including a low back condition.

In response to a July 1994 RO development letter, Dr. Sandell 
submitted additional records, one of which was a September 
1989 letter he wrote to Dr. Chand, Bluefield Orthopedics, 
wherein he asked for the doctor's expert opinion.  As the 
factual basis for his question, Dr. Sandell said that it was 
"documented" that, in July 1986, the veteran was riding 
over rough terrain in a National Guard truck, the truck hit a 
large hole, the veteran was thrown high off the bench seat, 
and landed very hard on his buttock.  Dr. Sandell referred to 
Dr. Chand's September 1987 impression of mechanical back pain 
secondary to spondylolisthesis at L5.  He asked for Dr. 
Chand's opinion on the probability that the veteran's low 
back condition was precipitated or aggravated by the incident 
described above.  In his November 1989 response, Dr. Chand 
said, "I do not wish to advise him as to the relationship 
that he had or did not have with respect to the injury in the 
National Guard."

In a July 1989 letter to the veteran, Dr. Sandell advised him 
that a review of X rays taken in November 1986, January 1987, 
and May 1989, revealed that the grade I spondylolisthesis had 
increased to grade II.  Other associated structures also 
showed slight degenerative changes commensurate with the 
spondylolisthesis.  The doctor said he felt the changes were 
due to the veteran's weight gain and lack of exercise.

Another record from Dr. Sandell was a December 1988 letter to 
him from the National Chiropractic Review Service advising 
him that the veteran's insurance carrier had asked for a 
review of his treatment.  A May 1989 report from Robert 
Criddle, D.C., showed that he reviewed the veteran's history, 
X-rays, and treatment on behalf of the National Chiropractic 
Review Service.  The assessment was grade I spondylolisthesis 
of L5 over S1 with mechanical back pain.

Dr. Sandell also submitted two April 1988 records from Duke 
University, one a report of an examination for an unrelated 
complaint, and the other a report of another examination by 
Dr. Richardson.  There, Dr. Richardson reported that the 
veteran's back pain was unchanged and that his examination 
was also unchanged.

Dr. Sandell submitted the veteran's treatment records dated 
from November 1986 to April 1994.  The records showed spinal 
adjustments during that period.

Numerous medical records from 1994 show ongoing treatment for 
a low back disorder and other conditions.

In an August 1994 decision, the SSA determined that the 
veteran met the criteria for disability benefits as of 
November 1989 and granted his disability claim based on low 
back and other disorders.  In a May 1995 decision, the SSA 
found that the veteran became disabled from a back condition 
in November 1986.

In a January 1999 statement, received by the RO in February 
1999, the veteran applied to reopen the claim for service 
connection for a back disorder.

In support of his application to reopen the claim, the 
veteran has submitted duplicate copies of a number of records 
which were on file when his claim was previously denied.

The RO obtained some additional records from the veteran's 
National Guard unit.  Those records include, in addition to 
the previously considered line-of-duty investigation report 
and all of the reports and statements submitted therewith, 
authorizations for absences from drills in November 1986 and 
later, signed by Dr. Sandell.

In a March 2000 statement, the veteran said that, at the time 
of his 1986 injury at annual training, his unit was very 
busy, he only wanted to lie down and get rid of the back 
pain, he believed he was in shock, and he did not go on sick 
call.  He contended that he should have been sent on sick 
call, not merely asked if he wished to go, and that he had 
been in excruciating pain ever since.

II.  Analysis

A.  VCAA

The April 2001 joint motion, and the May 2001 Court order 
granting such motion, direct that the Board address whether 
there has been compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), with respect to the veteran's application to reopen 
his previously denied claim for service connection for a back 
condition.

In brief, the VCAA, and a companion VA regulation, provide 
that the VA shall notify a claimant of the evidence necessary 
to substantiate a claim, and the VA has a duty to assist in 
developing evidence pertinent to a claim.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  The early case law from the Court, following 
enactment of the VCAA, including near the time of the joint 
motion/Court order in the present appeal, was that cases 
involving almost any VA claim had to be remanded to determine 
the applicability of the VCAA.  See, e.g., Holliday v. 
Principi, 14 Vet.App. 280 (2001).  However, the case law has 
evolved, and the Court has more recently recognized that the 
VCAA does not apply and remands are not required in a number 
of situations, such as when a case turns on the law rather 
than the evidence, or when the record shows the evidence has 
already been fully developed and that there is no reasonable 
possibility that further development would aid in 
substantiating a claim.  See, e.g., Wensch v. Principi, 15 
Vet.App. 362 (2001).

As to the VA's duty to notify, the file shows that through 
correspondence, rating decisions, and the statement of the 
case, the RO has informed the veteran and his representative 
of the evidence necessary to reopen and substantiate the 
previously denied claim for service connection for a back 
disorder.  The veteran's representative also is versed in the 
law and presumably has actual knowledge of this.  The Board 
perceives no deficiencies in the notice requirements of the 
VCAA and related regulation.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)).

As to the duty to assist, the veteran and his representative 
have been given opportunities to submit any other evidence, 
most recently after the case was returned to the Board by the 
Court.  The VCAA itself suggests there is no duty on the part 
of the VA to assist a veteran as to an application to reopen 
a previously denied claim until new and material evidence is 
presented (i.e., until the claim has been reopened by new and 
material evidence).  See 38 U.S.C.A. § 5103A(f).  However, 
even before the VCAA, case law indicated that the VA should 
provide some assistance in obtaining records which might be 
new and material evidence to reopen a claim.  See, e.g., Ivey 
v. Derwinski, 2 Vet.App. 320 (1992).  New 38 C.F.R. 
§ 3.159(c) provides that, in an application to reopen a 
previously denied claim, the VA will assist the applicant in 
obtaining relevant identified VA and non-VA records; however, 
this new regulation provision only applies to claims to 
reopen received by the VA on and after August 29, 2001, and 
is not applicable to the present appeal.  66 Fed. Reg. 
45,620, 45,630.  Even assuming this new provision was 
applicable to the present appeal, or that there was a pre-
VCAA duty to assist in obtaining records, such is of no 
consequence as the veteran has not identified additional 
existing records which, if obtained, would constitute new and 
material evidence to reopen a claim.  

Prior to the VCAA, as well as since its enactment, there is 
no VA duty to assist by providing a VA medical examination or 
opinion in an application to reopen a claim with new and 
material evidence.  In fact, any requirement of providing a 
VA medical examination/opinion before a claim is reopened 
would make the concept of finality of decisions largely 
meaningless.  New 38 C.F.R. § 3.159(c)(4)(iii) indicates that 
the VA will not provide a VA medical examination/opinion 
until a claim has been reopened by new and material evidence.  
New 38 C.F.R. § 3.159(c)(4)(iii) only applies to requests to 
reopen filed on or after August 29, 2001 (66 Fed. Reg. 
45,620, 45,631), yet prior law also did not require a VA 
medical examination/opinion in applications to reopen. 

In sum, the veteran and his representative have been notified 
of the evidence necessary to reopen and substantiate the 
previously denied claim for service connection for a back 
condition, and all VA development of evidence which is 
required has already been accomplished.  The Board finds that 
the notice and duty to assist provisions of the VCAA, and 
related VA regulation, have been satisfied with respect to 
the issue on appeal.

B.  Application to reopen claim for 
service connection for a back disorder

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in the line of duty 
in active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The term "active 
military, naval, or air service" includes any period of 
active duty for training during which the claimant was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24).

In a May 1989 decision, the Board denied service connection 
for a back disability which the veteran claimed was due to an 
injury during National Guard active duty for training in July 
1986.  The May 1989 Board decision is considered final, with 
the exception that the claim may be reopened by submission of 
new and material evidence.  38 U.S.C.A. § 5108, 7104; Manio 
v. Derwinski, 1 Vet.App. 140 (1991).  

During the time applicable to this case, "new and material 
evidence" means evidence not previously submitted to VA 
adjudicators that bears directly and substantially on the 
matter under consideration, that is neither cumulative nor 
redundant, and that, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  [The definition of "new and material 
evidence" in 38 C.F.R. § 3.156(a) was recently revised, but 
such latest definition only applies to a claim to reopen a 
finally decided claim received by the VA on or after August 
29, 2001; thus it does not apply to the present case.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).] 

At the time of the May 1989 Board decision, the veteran 
asserted that his low back condition was due to being jarred 
while riding in a National Guard truck during annual active 
duty for training (summer camp) in July 1986.  There were no 
contemporaneous service records of that incident or of 
related back problems during the July 1986 active duty for 
training.  There was medical evidence of back problems even 
before the July 1986 National Guard summer camp.  Medical 
records for several months after the July 1986 training 
period did not refer to back symptoms.  Beginning in November 
1986, the veteran was seen for low back symptoms, and 
diagnoses thereafter included spondylolysis of L5 with 
spondylolisthesis of L5-S1.  Statements by the veteran, 
including those given to treating doctors, asserted that the 
low back condition was due to injury while riding in a truck 
during the July 1986 National Guard summer camp.  In August 
1987, after an extensive investigation, the National Guard 
held that the back condition was not sustained in the line of 
duty.  The May 1989 Board decision, which denied service 
connection, held that the veteran's low back condition did 
not originate during the July 1986 active duty for training, 
nor did antecedent back pathology increase in severity during 
such training period.

Evidence received since the May 1989 Board decision includes 
duplicate copies of a number of records which were already 
considered.  Such redundant information is not new evidence.  
38 C.F.R. § 3.156; Vargas-Gonzales v. West, 12 Vet.App. 321 
(1999).  Also submitted are additional medical records which 
show the veteran has been treated for a low back condition 
from November 1986 (several months after the July 1986 
National Guard summer camp) to the present time.  At the time 
of the May 1989 Board decision, it was already known that the 
veteran began to receive treatment for a chronic back 
condition in November 1986; that he has continued to receive 
treatment over the years since then is cumulative, not new, 
evidence.  Id.  The veteran has provided additional 
statements (including by history in some of the ongoing 
medical reports) that his condition began during the July 
1986 National Guard training period, and he has submitted 
additional statements by fellow National Guardmen (who gave 
essentially the same statements during the National Guard 
line-of-duty investigation which the Board previously 
considered) as to the claimed injury in service.  All these 
additional lay statements are redundant or cumulative, not 
new, evidence, when compared to information which was before 
the Board in May 1989.  Id.  Even if any of the additional 
evidence which the veteran has submitted since the May 1989 
Board decision were viewed as being new evidence, it is not 
material evidence since, by itself or in connection with 
evidence previously assembled, it is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.

The Board concludes that new and material evidence has not 
been submitted since the final May 1989 Board decision which 
denied the claim for service connection for a back 
disability, and thus the claim is not reopened.





ORDER

The application to reopen a claim for service connection for 
a back disorder is denied.




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

